Citation Nr: 0301233	
Decision Date: 01/22/03    Archive Date: 02/04/03

DOCKET NO.  02-14 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The veteran had active military service from July 1941 to 
September 1944.  He died in February 2001.  The appellant 
is his surviving spouse.

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision 
from the Regional Office (RO) which denied entitlement to 
service connection for the cause of the veteran's death 
and eligibility for dependent's educational assistance 
under 38 U.S.C. Chapter 35. 

REMAND

The appellant filed a substantive appeal in September 
2002, at which time she requested a videoconference 
hearing before a Member of the Board, to be held at her 
local RO.  This request was made in a timely manner.  See 
38 C.F.R. § 20.1304(a) (2002).  She indicated that she 
would submit further evidence at the requested hearing.  

Inasmuch as the appellant's hearing request was made 
fairly recently, she has not yet been scheduled for her 
requested hearing.  Considerations of due process mandate 
that the Board may not proceed with review of the claims 
on appeal without affording the appellant an opportunity 
for a personal hearing at her request.

Therefore, a remand is required for the scheduling of a 
videoconference hearing.  See 38 U.S.C.A. § 7107(b) (West 
Supp. 2002); 38 C.F.R. § 20.700(a) (2002). 

Accordingly, this case is REMANDED for the following 
action:

The RO should take appropriate steps in 
order to schedule the appellant for a 
personal hearing with a Member of the 
Board via videoconference at the RO, in 
accordance with her request.  
Appropriate notification of the hearing 
should be given to the appellant, and 
such notification should be documented 
and associated with the claims folder.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  No action is required of the appellant until she is 
notified by the RO.  The purpose of this remand is to 
afford the appellant due process of law.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision 
of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2002).

